Exhibit 10.14
OSI PHARMACEUTICALS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION
     THIS NON-QUALIFIED STOCK OPTION (this “Option”), by and between OSI
PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), to Anker
Lundemose (the “Optionee”), an employee of OSI Pharmaceuticals (UK) Limited (the
“UK Subsidiary”), is entered into as of the date set forth beneath the
Optionee’s name below. The Option is granted subject to a condition that any
liability of the UK Subsidiary (as employer or former employer of the Optionee)
to pay secondary national insurance contributions (“Secondary NIC”) in respect
of the exercise, assignment or release of the Option shall be the liability of
the Optionee and payable by the Optionee and that the Optionee shall be required
to enter into an election in the form envisaged in Paragraph 313(1) of
Schedule 1 to the Social Security Contributions and Benefits Act 1992
(“Election”) to that effect when required to do so by the UK Subsidiary provided
that the Committee may in its discretion at any time or times release the
Optionee from this liability or reduce his liability thereunder unless that
Election has been entered into between the UK Subsidiary and the Optionee and
that Election (or the legislation which provides for such an Election to be
effective) does not allow for such an Election to be subsequently varied. For
the avoidance of doubt the terms of the Election shall include a statement to
the effect that the Optionee is liable to pay any Secondary NIC arising on the
exercise of the Option even if he is no longer an employee of the UK Subsidiary
and/or no longer resident in the United Kingdom at the date of exercise.
     The Compensation Committee of the Board of Directors of the Company (the
“Committee”) approved on [DATE OF GRANT] (the “Grant Date”) the grant to the
Optionee of a non-qualified stock option to purchase shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”), as hereinafter set
forth. The option granted herein is (i) pursuant to the OSI Pharmaceuticals,
Inc. Amended and Restated Stock Incentive Plan, as amended (the “Plan”), a copy
of which has been provided to Optionee as of the date hereof, and (ii) not
intended to qualify as an “incentive stock option” as defined in Section 422 of
the Internal Revenue Code of 1986, as amended.
W I T N E S S E T H:
     1. Grant. On the Grant Date, the Company granted to the Optionee an option
(the “Option”) to purchase on the terms and conditions set forth herein and in
the Plan all or any part of an aggregate of [NUMBER OF OPTIONS GRANTED] shares
of Common Stock (the “Option Shares”), at the purchase price of [OPTION PRICE]
per share (the “Option Price”).

 



--------------------------------------------------------------------------------



 



     2. Vesting. Subject to the terms and conditions of this Option and the
Plan, the Optionee shall have the cumulative right to exercise the Option over a
period of four years, with one quarter (25%) of the Option Shares becoming
exercisable on each of the next four anniversaries of the Grant Date, with any
fractional number of Option Shares that would otherwise become exercisable as of
any such anniversary rounded to a whole integer as determined in the discretion
of the Committee.
     3. Term. The Option shall terminate in all events at 5:00 p.m. (local New
York, New York time) on [INSERT DATE ONE DAY IMMEDIATELY PRIOR TO THE TENTH
ANNIVERSARY OF THE GRANT DATE] (the “Termination Date”), unless sooner
terminated as provided in Subparagraphs (a) or (b) below.
          a. Termination of Employment or Service. The Option shall terminate
and shall no longer be exercisable ninety (90) days after the Optionee’s
employment (or service as an officer or consultant) with the Company and any
parent or subsidiary of the Company terminates, unless such termination of
employment or service was caused by the Optionee’s death or Retirement (as
defined in the Plan). The death or Retirement of the Optionee shall not affect
the remaining term of the Option. Following a termination of employment or
service (including due to death or Retirement), the Optionee (or the Optionee’s
heirs or personal representatives if Optionee is deceased) may, during the
remaining term of the Option, purchase any remaining Option Shares which could
have been purchased on the date Optionee’s employment or service was terminated,
but may not purchase any Option Shares which would otherwise have first become
purchasable following such termination of employment or service.
          b. Sale or Reorganization. As provided in Section 6(h) of the Plan, if
the Company is merged or consolidated with another corporation, or if the
property or stock of the Company is acquired by another corporation, or if there
is a separation, reorganization or liquidation of the Company, the Board of
Directors of the Company may, in its discretion, give Optionee a written notice
that the Option will terminate thirty (30) days after the date of such written
notice. In any such case, the Option will become immediately exercisable in
full, notwithstanding Paragraph 2 above.
     4. Method of Exercise and Payment.
          a. Method of Exercise. Subject to Paragraph 4(c) below, the Option
shall be exercised through the Company’s broker-assisted stock option program
(the “Broker Program”), in accordance with the terms and conditions of the
Broker Program as may be in effect from time to time.
          b. Taxes. It shall be a condition to the performance of the Company’s
obligation to issue or transfer Option Shares upon the exercise of the Option
that the Optionee remit an amount on an indemnity basis sufficient to satisfy
any federal, state and/or local tax withholding requirements (including any
interest or penalties due in respect of such sums) arising in connection with
the exercise of the Option or the issuance of Option Shares, other than stock
transfer taxes, in each case in accordance with any terms and conditions of the
Broker Program as may be in effect from time to time. If the Company for any
reason does not require the Optionee to make a payment sufficient to satisfy
such withholding requirements, any tax

-2-



--------------------------------------------------------------------------------



 



withholding payments (including any interest or penalties due in respect of such
sums) made by the Company to any federal, state or local tax authority with
respect to the exercise of the Option shall constitute a personal obligation of
the Optionee to the Company, payable upon demand or, at the option of the
Company, by deduction from future compensation payable to the Optionee.
          c. National Insurance Contributions. No stock shall be allotted or
transferred to the Optionee by the Company until the UK Subsidiary has received
an amount in cash equal to the amount of the Secondary NIC for which the
Optionee is liable under the terms of the Election (the “NIC Amount”). The
Optionee shall by completing the Election grant to the UK Subsidiary (as
employer or former employer of the Optionee) the irrevocable authority, as agent
of the Optionee and on his behalf, to appoint an Independent Transfer Agent to
act as agent of the Optionee and on his behalf to sell or procure the sale of
sufficient of the Option Shares acquired on the exercise, assignment or release
of the Option and remit the net sale proceeds to the UK Subsidiary so that the
net proceeds payable to the UK Subsidiary are so far as possible equal to but
not less than the NIC Amount and the UK Subsidiary shall account to the Optionee
for any balance. In this paragraph 4(c), “Independent Transfer Agent” means any
person (other than the Company or any company affiliated with the Company or any
individual affiliated with any such company) who is registered as a
broker-dealer with the U.S. Securities and Exchange Commission and who is
thereby able to sell and transfer shares in the Company on behalf of the
Optionee.
          d. Partial Exercise. To the extent otherwise exercisable, the Option
may be exercised in whole or in part, except that the Option may in no event be
exercised with respect to fractional shares.
     5. Transfers. The Option is not transferable by the Optionee otherwise than
by will or pursuant to the laws of descent and distribution in the event of the
Optionee’s death, in which event the Option may be exercised by the heirs or
legal representatives of the Optionee. The Option may be exercised during the
lifetime of the Optionee only by the Optionee. Any attempt at assignment,
transfer, pledge or disposition of the Option contrary to the provisions hereof
or the levy of any execution, attachment or similar process upon the Option
shall be null and void and without effect. Any exercise of the Option by a
person other than the Optionee shall be accompanied by appropriate proofs of the
right of such person to exercise the Option.
     6. Adjustments on Changes in Common Stock. In the event that dividends
payable in Common Stock during any fiscal year of the Company exceed in the
aggregate five percent (5%) of the Common Stock issued and outstanding at the
beginning of the year, or in the event there is during any fiscal year of the
Company one or more splits, subdivisions or combinations of shares of Common
Stock resulting in an increase or decrease by more than five percent (5%) of the
shares of Common Stock outstanding at the beginning of the year, the number of
Option Shares deliverable upon the exercise thereafter of the Option shall be
increased or decreased proportionately, as the case may be, without change in
the aggregate purchase price payable upon exercise of the Option. Common Stock
dividends, splits, subdivisions or combinations during any fiscal year which do
not exceed in the aggregate five percent (5%) of the Common Stock issued and
outstanding at the beginning of such year shall not result in any adjustment
under the Option. All adjustments shall be made as of the day such action
necessitating such adjustment becomes effective.

-3-



--------------------------------------------------------------------------------



 



     7. Legal Requirements.
          a. Listing Requirements. If at any time the Board of Directors of the
Company shall determine, in its discretion, that the listing, registration, or
qualification of any of the Option Shares upon any securities exchange or under
any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of the Option or the issue, transfer or purchase of Option
Shares hereunder, the Option may not be exercised in whole or in part unless
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors of the Company.
          b. Securities Laws. The Company shall not be obligated to sell or
issue any Option Shares in any manner in contravention of the Securities Act of
1933, as amended, or any state or foreign securities law. The Board of Directors
of the Company or the Committee may, at any time, require, as a condition to the
exercise of the Option, the representation or agreement of the Optionee to the
effect that the Option Shares issuable upon exercise of the Option are acquired
by the Optionee for investment purposes and not with a view to the resale or
distribution thereof, and may require such other representations and documents
as may be required to comply with applicable securities laws.
     8. Administration. The Option has been granted pursuant to, and is subject
to the terms and provisions of, the Plan. All terms used herein which are
defined in the Plan and not otherwise defined herein shall have the same
meanings as in the Plan. To the extent that the provisions hereof conflict with
those of the Plan, the provisions of the Plan shall control. All decisions or
interpretations made by the Committee (as designated under the Plan) regarding
any issue or question arising under the Option or the Plan shall be final,
binding and conclusive on the Company and the Optionee.
     9. Rights as Stockholder. The Optionee shall have none of the rights of a
stockholder with respect to the Option Shares unless and until such Option
Shares shall be issued to the Optionee upon the exercise of the Option. Except
as provided in Paragraph 6 above, no adjustments shall be made for dividends or
other rights for which the record date is prior to the date the stock
certificate is issued.
     10. Continued Employment or Service. Nothing contained herein or in the
Plan shall confer any right to continue in the employ or service of the UK
Subsidiary, the Company or any parent or other subsidiary of the Company or
interfere in any way with the right of the UK Subsidiary, the Company or any
parent or other subsidiary of the Company to terminate the employment, services,
responsibilities or duties of the Optionee at any time for any reason
whatsoever.
     11. Sale of Option Shares. Unless otherwise provided by the Committee, no
Option Shares acquired upon exercise of the Option may be sold or otherwise
disposed of by the Optionee within six months from the Grant Date.
     12. Notices. Any notice to be given to the Company hereunder shall be
delivered personally to the Secretary of the Company or mailed or delivered to
the Company at its

-4-



--------------------------------------------------------------------------------



 



principal executive office, addressed to the attention of the Secretary, and any
notice to be given to the Optionee hereunder shall be delivered personally or
mailed or delivered to the Optionee at the address then appearing on the records
of the Company. Such addresses may be changed at any time by notice from one
party to the other. Notices given hereunder shall be in writing, and shall be
deemed to have been duly given upon delivery thereof, if personally delivered,
or three days after being deposited in the United States mail, registered or
certified mail, properly addressed, with proper postage and fees prepaid, or one
day after being deposited with a delivery service guaranteeing overnight
delivery, properly addressed, with fees paid by the sender.
     13. Governing Law. This Option, the documents to be entered into pursuant
thereto, and all matters arising from or connected with it are governed by and
shall be construed in accordance with the laws of England and Wales.
     14. Binding Effect. This Option shall be binding upon and inure to the
benefit of the parties hereto, including the successors and assigns of the
Company and the heirs and personal representatives of the Optionee.
     15. Counterparts. This Option may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties have entered into this Non-Qualified Stock
Option as of the date set forth below.

         
 
  OSI PHARMACEUTICALS, INC.    
 
       
 
       
 
 
 
Name:    
 
  Title:    
 
       
 
  ACCEPTED BY (OPTIONEE):    
 
       
 
       
 
 
 
Name:    
 
       
 
       
 
 
 
Date:    

-5-